 



Exhibit 10.55
MANAGEMENT SERVICES AGREEMENT
     THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is made and entered
into this 4th day of May, 2007 (the “Effective Date”) by and among Bally Total
Fitness Holding Corporation, (“Bally”), Alpine Advisors LLC (“Contractor”) and
Don R. Kornstein (“Kornstein”).
RECITALS
     WHEREAS, Bally and the Contractor desire to enter into an agreement
pursuant to which the Contractor will provide the services of Kornstein to Bally
as its Chief Restructuring Officer (“CRO”); and
     WHEREAS, Bally, the Contractor and Kornstein wish to document the terms of
Bally’s engagement of the Contractor to provide Kornstein’s services following
the Effective Date.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Engagement of Contractor; Duties; Contractor Relationship.
          1.1 Engagement of Contractor. The Contractor shall make available to
Bally the services of Kornstein as CRO of Bally.
          1.2 Duties. During the term of this Agreement (the “Term”), Kornstein
agrees to serve as the CRO of Bally. Bally agrees to retain Kornstein in the
capacity as CRO. Kornstein shall (i) assist management in negotiations with
Bally’s various constituents, including customers, vendors and debt holders;
(ii) assist Bally in managing its bankruptcy process including working with and
coordinating the efforts of other professionals representing various
stakeholders of Bally; (iii) assist and provide other support to counsel in the
preparation of any chapter 11 plan of reorganization, related disclosure
statement or other offering memorandum; and (iv) assist the board of directors
of Bally (the “Board”) with such other matters as may be requested that fall
within Kornstein’s expertise and that are mutually agreeable. In his performance
of his responsibilities under this Agreement, Kornstein shall devote the
requisite amount of his time and effort to the affairs of Bally to perform his
obligations under this Agreement, but shall not be required to follow any formal
schedule of duties or assignments or any specified time commitment. The services
of Kornstein and Contractor to Bally are not deemed to be exclusive, and
Kornstein and Contractor shall be free to engage in any other business or to
render similar services to others, subject to Bally’s Code of Business Conduct,
Practices and Ethics. Each of Contractor and Kornstein may engage independently
or with others, for its, his or their own accounts and for the accounts of
others, in other business ventures and activities of every nature and
description. Bally shall not have any rights or obligations by virtue of this
Agreement in and to such independent ventures and activities or the income or
profits derived therefrom.

 



--------------------------------------------------------------------------------



 



          1.3 Contractor Relationship. The Contractor is an independent
Contractor to Bally, and Kornstein is the employee of the Contractor and not the
employee of Bally. This is also a personal services contract for the services of
Kornstein. The Contractor cannot satisfy the terms and conditions of this
Agreement by making anyone else available to perform Kornstein’s services. Bally
will report all payments to be made hereunder on Forms 1099 as payments to the
Contractor for independent contracting services, and will not report any
payments on Form W-2 to Kornstein.
     2. Term and Termination.
          2.1 Term. Bally’s engagement of Kornstein (through the Contractor)
shall terminate on the date on which a bankruptcy plan in which Bally is the
debtor becomes effective.
          2.2 Termination. Acting upon written resolution ratified by a majority
of the Board, the Board may terminate Kornstein’s services as CRO at any time,
upon thirty (30) days’ prior written notice to Kornstein, and for any reason.
Alternatively, Kornstein may terminate his services as CRO at any time, upon
thirty (30) days’ prior written notice to Bally, and for any reason. At the time
that Kornstein’s service as CRO ends (the “Termination Date”), the payments
under Section 3.1 shall terminate and, except as otherwise provided in Exhibit 1
hereto, Bally shall pay Contractor within fifteen (15) days following the
effective date of termination all accrued but unpaid compensation due under
Section 3.1(a) (which shall be prorated based on the number of business days
worked in the event termination is effective other than at month’s end) and any
business expenses incurred by Contractor in connection with its duties
hereunder.
     3. Compensation and Benefits.
          3.1 Compensation. During the Term, Bally shall pay Contractor a
monthly fee of fifty thousand dollars ($50,000) for the services of Kornstein.
          3.2 Bonuses. In addition to the monthly compensation set forth in
Section 3.1 hereof, Contractor may be eligible to receive a Restructuring
Transaction Bonus of up to $2,100,000, according to the terms set forth on
Exhibit 1 hereto.
          3.3 Reimbursement for Expenses. In addition to the fees described in
this Section 3, during the Term of this Agreement, Bally shall reimburse
Contractor for reasonable and properly documented out-of-pocket business, travel
and/or entertainment expenses incurred by Contractor,. in connection with its
duties under this Agreement, including without limitation all reasonable charges
and expenses incurred by Contractor, as applicable, with respect to clerical,
technical and office support and supplies, as applicable. Any such expenses
shall be submitted by Contractor to Bally on a periodic basis and will be paid
by Bally in accordance with standard Bally policies and procedures.

- 2 -



--------------------------------------------------------------------------------



 



     4. Indemnification and Insurance.
          4.1 Indemnification by Bally. Bally expressly acknowledges and agrees
that during and after the Term, Kornstein, in his capacity as CRO, will have all
rights and entitlements of an “Indemnitee” as such term is defined in the
Indemnification Agreement between Bally and Kornstein dated September 14, 2006,
a copy which is attached hereto as Exhibit 2. Bally has agreed to be bound by
the provisions of this Section 4.1 to induce Kornstein and Contractor to enter
into this Agreement and to continue service to Bally. Bally acknowledges that
neither Contractor nor Kornstein would enter into this Agreement or continue
service to Bally if Bally did not agree to its obligations under this
Section 4.1.
     5. Miscellaneous.
          5.1 Payment Obligations. Bally’s obligation to pay Contractor the
compensation and other amounts in accordance with this Agreement and to make the
arrangements provided herein shall be unconditional, and neither Contractor nor
Kornstein shall have any obligation whatsoever to mitigate damages hereunder by
seeking other employment or otherwise, nor shall any profits, income, earnings
or other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of Contractor or Kornstein
hereunder or otherwise.
          5.2 Waiver. The waiver of the breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or other provision hereof.
          5.3 Entire Agreement; Modifications. Except as otherwise provided
herein, this Agreement represents the sole, entire, and complete understanding
among the parties with respect to the subject matter hereof, and this Agreement
supersedes any and all prior understandings, agreements, plans and negotiations,
whether written or oral, with respect to the subject matter hereof. All
modifications to the Agreement must be in writing and signed by Contractor,
Kornstein, and Bally.
          5.4 Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three business days after mailing to the respective persons named below:

         
 
  If to Bally:   Bally Total Fitness Holding Corporation
 
      8700 W. Bryn Mawr Ave.
 
      Chicago, IL 60631
 
      Attention: Marc D. Bassewitz
 
       
 
  With a copy (which shall   Latham & Watkins, LLP
 
  not constitute notice) to:   233 S. Wacker Dr.
 
      Suite 5800
 
      Chicago, IL 60606
 
      Attention: Mark D. Gerstein

- 3 -



--------------------------------------------------------------------------------



 



         
 
  If to Contractor:   Alpine Advisors LLC
 
      [Address]
 
       
 
       
 
  If to Kornstein:   Mr. Don R. Kornstein
 
      [Address]
 
       

Any party may change such party’s address for notices by notice duly given
pursuant to this Section.
          5.5 Headings; Construction. The Section headings herein are intended
for reference and shall not by themselves determine the construction or
interpretation of this Agreement. When references are made to the subsidiaries
or affiliates of Bally and its affiliates in this Agreement, such reference
shall be deemed to include all present and future subsidiaries and affiliates.
          5.6 Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois. Any Dispute
(defined below) arising out of or relating to this Agreement shall be brought in
the courts of the State of Illinois, Cook County, or, if it has or can acquire
jurisdiction, in the United States District Court for the Northern District of
Illinois, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Dispute, waives any objection it may
now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of the Dispute shall be heard and determined only in any such
court, and agrees not to bring any Dispute arising out of or relating to this
Agreement in any other court. The parties agree that any or all of them may file
a copy of this paragraph with any court as written evidence of the knowing,
voluntary and bargained agreement among the parties irrevocably to waive any
objections to venue or to convenience of forum. Process in any Dispute referred
to in the first sentence of this Section may be served on any party anywhere in
the world. As used in this Section, “Dispute” means any action, arbitration,
audit, hearing, investigation, litigation, or suit (whether civil, criminal,
administrative, judicial or investigative, whether formal or informal, whether
public or private) commenced, brought, conducted, or heard by or before, or
otherwise involving, any governmental or quasi-governmental authority of any
nature (including any agency, branch, department, board, commission, court,
tribunal or other entity exercising governmental or quasi-governmental powers);
any body exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power; or any arbitrator.
          5.7 Expenses. Subject to the provisions of Sections 3.2 and 4.1, in
the event of any litigation regarding the rights and obligations under this
Agreement, all fees and expenses incurred in connection with such litigation
shall be paid by the party incurring such fees or expenses.
          5.8 Severability. Should any court of competent jurisdiction determine
that any provision of this Agreement (including without limitation any provision
or provisions contained in Sections 4.1) is illegal or unenforceable to any
extent, such provision shall be

- 4 -



--------------------------------------------------------------------------------



 



enforced to the extent permissible and all other provisions of this Agreement
shall continue to be enforceable to the extent possible.
          5.9 Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.
          5.10 Survival of Bally’s Obligations. Bally’s obligations hereunder
shall not be terminated by reason of any liquidation, dissolution, bankruptcy,
cessation of business, or similar event relating to Bally. This Agreement shall
not be terminated by any merger, consolidation, or other reorganization of
Bally. In the event any such merger, consolidation, or other reorganization
shall be accomplished by transfer of stock or by transfer of assets or
otherwise, the provisions of this Agreement shall be binding upon and inure to
the benefit of the surviving or resulting entity or person and, in the case of a
transfer of assets, as a condition of such transfer the transferee entity shall
assume all of Bally’s obligations under this Agreement (including without
limitation those set forth in Section 4). This Agreement shall be binding upon
and inure to the benefit of the executors, administrators, heirs, successors,
and assigns of the parties; provided, however, that this Agreement shall not be
assignable by any of Bally, Contractor or Kornstein without the prior written
consent of the other parties. All provisions of this Agreement shall survive the
termination of this Agreement until such time as each of Contractor has been
paid all sums as may be due under this Agreement and received all benefits of
this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.
BALLY:
BALLY TOTAL FITNESS HOLDING CORPORATION
By: /s/ Harold Morgan
Its: Senior Vice President, Chief Administrative Officer
CONTRACTOR:
ALPINE ADVISORS LLC
By: /s/ Don R. Kornstein
Its: Managing Member

- 5 -



--------------------------------------------------------------------------------



 



KORNSTEIN:
/s/ Don R. Kornstein
Don R. Kornstein

- 6 -